   Case: 1:20-cr-00142-DRC Doc #: 71 Filed: 06/18/21 Page: 1 of 1 PAGEID #: 814




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
                                             Case No. 1:20-cr-142
       v.                                    JUDGE DOUGLAS R. COLE

ALEXANDER SITTENFELD

              Defendant.

                                     ORDER

      This cause comes before the Court on Defendant’s Uncontested Motion to

Continue. (Doc. 70). The Court hereby GRANTS the motion and RESCHEDULES

the In-Peron Status Conference for July 20, 2021, at 10:00 a.m. The Court further

finds that the ends of justice served by granting the continuance outweigh the best

interest of the public and the defendant in a speedy trial, pursuant to 18 U.S.C. §§

3161(h)(7)(A), (B)(i), as failure to grant the continuance would prevent the parties

from negotiating on redactions for the conference, and thus would likely lead to a

miscarriage of justice. Based on the foregoing, the Court finds the period of time

elapsing from June 21, 2021 until July 20, 2021 is properly, and shall be, excluded

from the speedy trial calculation.

      SO ORDERED.


June 18, 2021
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE
